Third District Court of Appeal
                               State of Florida

                            Opinion filed April 5, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-1431
                           Lower Tribunal No. 14-427
                              ________________


              El Avila Child Development Center, LLC,
                                    Petitioner,

                                        vs.

                             City of Miami, etc.,
                                   Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Maria M. Korvick, Barbara Areces and George A. Sarduy, Judges.

      Ehrenstein Charbonneau Calderin, and Jake M. Greenberg and Christopher
B. Spuches, for petitioner.

      Victoria Méndez, City Attorney, and Kerri L. McNulty, Assistant City
Attorney, for respondent.

Before FERNANDEZ, LOGUE and SCALES, JJ.

     PER CURIAM.
      El Avila Child Development Center, Inc. (“El Avila”) petitioned this Court

for second-tier certiorari review of a May 19, 2016 decision of the Miami-Dade

Circuit Court appellate division. El Avila had applied to the City of Miami for a

zoning exception in order to expand an existing day care facility into a pre-school

with a greater population of students. At a quasi-judicial hearing, the Miami City

Commission denied El Avila’s application. The circuit court then denied El Avila’s

petition for a writ of certiorari to review the Miami City Commission’s decision.

      We conclude that the circuit court provided due process to El Avila and did

not depart from the essential requirements of law. Custer Med. Ctr. v. United Auto.

Ins. Co., 62 So. 3d 1086 (Fla. 2010).

      Petition denied.




                                         2